Citation Nr: 1035647	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1. Entitlement to service connection for the cause of the 
Veteran's death. 

2. Entitlement to death pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1973 to 
November 1976.  The appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

For the reasons set forth below, the issue of entitlement to 
death pension benefits is being REMANDED for additional 
development. VA will notify the appellant if further action is 
required on her part.


FINDINGS OF FACT

1. The Veteran died in October 2004.  The death certificate lists 
the immediate cause of death as respiratory arrest due to 
hyponatremia, hypotension, and cirrhosis of the liver.  These 
disorders began many years after service and were not caused by 
any incident of service.  

2. At the time of the Veteran's death, service connection was not 
established for any disorders.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based.  The content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent correspondence in March 2005, a 
rating decision in June 2005, and a statement of the case in 
September 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  The Board is aware that the March 2005 
VCAA letter does not contain the level of specificity set forth 
in Hupp.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
claimant and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim(s). See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this 
regard, the appellant has demonstrated knowledge of the evidence 
and information required to substantiate a DIC claim, including 
as based on a condition not yet service-connected, as indicated 
in her February 2005 letter to the RO. See February 2005 Letter 
from Appellant.  The June 2005 rating decision and September 2006 
Statement of the Case further discussed the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Thus, the appellant was 
accordingly made well aware of the requirements for a cause of 
death claim and demonstrated actual knowledge of those 
requirements.  Accordingly, VA has satisfied its duty to notify 
the appellant.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  As the Board has 
found that there is no in-service treatment respiratory, 
hyponatremia, hypotension, or cirrhosis of the liver disorders, 
and that there is no treatment for any such disorders for many 
years thereafter, the Board finds that an opinion regarding the 
etiology of the Veteran's cause of death need not be obtained in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  

Cause of Death

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The appellant essentially contends that the Veteran suffered from 
low blood pressure and respiratory problems in-service, and that 
both of those conditions contributed to his death. See Letter 
from Appellant, received February 6, 2005.  She also asserts that 
the Veteran's death was related to a varicose vein stripping 
procedure performed during service in 1974 and 1976. 

The Veteran was not service-connected for any disorders during 
his lifetime.  

The Veteran died in October 2004.  The death certificate lists 
the immediate cause of death as respiratory arrest due to 
hyponatremia, hypotension, and cirrhosis of the liver.  

Service treatment records are silent as to complaints, treatment, 
or diagnoses referable to hyponatremia or cirrhosis of the liver.  
On separation examination, the examiner did note one low blood 
pressure reading, but no diagnosis of chronic hypotension.  The 
separation report also noted varicose vein stripping scars; no 
other residuals were noted. 

Following service, a July 1998 private treatment report shows 
that the Veteran fell off of a flat bed truck while working for 
the City of Pensacola and injured his right shoulder, elbow, 
forearm, chest and right knee.  The report indicated that he had 
been in a "good state of health" prior to the fall.  Past 
medical history referred to varicose vein stripping in 1974 and 
1976 (during service), and a fracture to the right elbow.  The 
report expressly indicated that the Veteran had "no other 
medical problems," and that his current medications included 
Lortab, Aleve, and Advil.  

Private treatment records from Dr. Noethlic show that the Veteran 
presented with marked jaundice of the skin on October 4, 2004.  
He was admitted to Baptist Hospital the next day.  Dr. Noethlic 
noted that the Veteran had experienced "severe alcoholic 
problems for years," and that he had been jaundiced for several 
months.  He also endorsed increased swelling of the legs and 
abdomen.  The Veteran stated that he had not had any alcohol for 
3 weeks, but continued to feel weak and short of breath.  Past 
medical history included cirrhosis, alcohol abuse, and swelling.  
Past surgical history included varicose vein stripping and right 
elbow injury.  The Veteran was noted to be a heavy smoker and 
drinker.  Diagnoses included jaundice secondary to cirrhosis, 
history of alcohol abuse, tobacco abuse, ascites, edema, 
impotence, dyspnea, hyopkalemia, and hypotension.  On October 16, 
2004, the Veteran was discharged from Baptist hospital with the 
following diagnoses:  alcoholism, cirrhosis secondary to 
alcoholism, alcoholic hepatitis, ascites, jaundice, edema, 
thrombocytopenia, hypokalemia (severe), marked electrolyte 
imbalance, mental status change secondary to hepatic 
encephalopathy, mixed acidosis, coagulopathy, hypogonadism, 
chronic obstructive pulmonary disease, tobacco use disorder, 
diarrhea, and nausea and vomiting.  

Other private treatment reports from Dr. Fry, dated from October 
4, 2004, to October 20, 2004, show that the Veteran presented 
with jaundice and ascites.  He admitted to alcohol abuse and 
stated that he was aware of his liver disease and had been for 
quite some time.  Past medical history was negative; past 
surgical history included vein stripping.  The impression was 
cirrhosis secondary to alcohol abuse, jaundice, ascites, and 
cough.  An October 7, 2004, liver biopsy confirmed cirrhosis.  

On October 20, 2004, the Veteran was re-admitted to Baptist 
Hospital with end stage liver disease; he was subsequently 
transferred to a hospice facility where he died on October [redacted], 
2004. 
 
The Board again observes that there is no medical evidence of 
cirrhosis of the liver or hyponatremia during the Veteran's 
period of service or for decades after service.  Likewise, 
although one low blood pressure reading was noted during service, 
there was no diagnosis of or treatment for hypotension until the 
Veteran was hospitalized for end-stage liver disease in 2004.  In 
this case, the probative medical evidence does not suggest that 
any such disorders were related to any incident of service.  

To the extent that the appellant contends that the Veteran 
suffered from respiratory problems in-service, and that such 
respiratory problems caused his death, the Board distinguishes 
"respiratory arrest" as listed on the death certificate from a 
respiratory disorder.  The death certificate clearly indicates 
that respiratory arrest, which is simply the cessation of 
breathing, occurred as a result of the other underlying disorders 
(i.e.,  hyponatremia, hypotension, and cirrhosis of the liver), 
none of which were respiratory diseases (e.g., chronic 
obstructive pulmonary disease, asthma, etc.).  In any event, the 
record fails to show that the Veteran was ever treated for a 
respiratory disorder either during or after his separation from 
service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, namely 
respiratory arrest due to hyponatremia, hypotension, and 
cirrhosis of the liver, were incurred in or aggravated by service 
or were proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  In this regard, the record 
contains no evidence of a link or nexus between the Veteran's in-
service varicose vein surgery nearly 30 years prior and his liver 
disease, hypotension, and/or hyponatremia.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  





ORDER

Service connection for the cause of the Veteran's death is 
denied. 


REMAND

In order to receive death pension, the applicant's income must be 
less than the maximum statutory rate. 38 U.S.C.A. § 1541 (West 
2002).  The maximum annual rates of improved death pension, which 
are increased from time to time, are published in tabular form in 
Appendix B of the Veterans Benefits Administration Manual M21-1, 
and are given the same force and effect as if published in the 
Code of Federal Regulations. 38 C.F.R. § 3.21 (2009).

In determining entitlement to improved pension, payments of any 
kind from any source are counted as income during the 12- month 
annualization period in which received, unless specifically 
excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271(a) (2008).  
Nonrecurring income (i.e., income received or anticipated on a 
one-time basis during a 12-month annualization period, such as an 
inheritance) is counted for a full 12-month annualization period 
following receipt of the income. Id. § 3.271(a)(3).

Certain unreimbursed medical expenses may be excluded from 
countable income for the 12-month annualization period within 
which they were paid. 38 C.F.R. § 3.272(g) (2009).  For example, 
amounts which have been paid within the 12 month annualization 
period for medical expenses will be excluded from the amount of 
annual income, regardless of when the indebtedness occurred.  
Also, amounts paid by a surviving spouse for the Veteran's burial 
(to the extent such expenses are not reimbursed under Chapter 23, 
Title 38, United States Code) are also deducted from income. Id. 
§ 3.272(h)(1)(ii).  If the burial expenses were paid during the 
calendar year following that in which death occurred, the 
expenses may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins during 
the calendar year of death, whichever is to the claimant's 
advantage. Id. § 3.272(h).  Otherwise, such expenses are 
deductible only for the 12-month annualization period in which 
they were paid. Id.  The value of maintenance furnished by a 
relative, friend, or charitable organization will not be 
considered income. Id. 3.272(b).

In the present case, the Board cannot accurately calculate the 
appellant's income as a result of missing and/or inconsistent 
data.  For example, on her initial February 2005 application for 
benefits, the appellant reported an income of $54,000.00 with 
interest income of $125.00.  She also reported hospital bills in 
the amount of $1,800.00, which she was still in the process of 
paying as of the claim date; $700.00 of paid medical expenses; 
$2,800.00 of paid funeral expenses; and a $350.00 EMS bill which 
she had not paid as of the claim date.  

The appellant also indicated that she would be unemployed as of 
October 2005.  However, in an April 2006 letter, the appellant 
reported that she was working four jobs and that her Federal 
taxable income in 2005 was $24,032.00.  She also indicated that 
she had additional medical expenses of $14,000.00, but the record 
is unclear when (i.e., 2004, 2005, or 2006) such debts were 
incurred and whether or not they were paid or reimbursed.  Based 
on the foregoing, the Board cannot accurately calculate the 
appellant's income and remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice letter 
relative to the issue on appeal.  As part 
of the notice, the appellant should be 
informed that, in order for her claim to 
be properly adjudicated, she needs to 
provide accurate, reliable, and complete 
information with respect to the sources 
and amounts of monthly income she has 
received since the time of the Veteran's 
death in October 2004.  Information with 
respect to expenses she incurred as a 
result of the Veteran's burial, and any 
unreimbursed medical or other deductible 
expenses, should also be solicited, and 
she should be asked to provide supporting 
documentation where feasible.  The 
appellant and her representative should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should be 
associated with the record on appeal.

2. Thereafter, take adjudicatory action on 
the claim here in question.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the appellant and her representative.  
For any period(s) during which the 
appellant is found ineligible for pension, 
the SSOC should contain a clear and 
detailed analysis of the appellant's 
income, and deductions therefrom, for each 
of the separate 12-month annualization 
periods at issue.  The SSOC should also 
contain, among other things, a citation 
to, and summary of, the current version of 
38 C.F.R. § 3.159.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


